Case: 20-30523     Document: 00516099351         Page: 1     Date Filed: 11/18/2021




              United States Court of Appeals
                   for the Fifth Circuit                             United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                                                    November 18, 2021
                                  No. 20-30523
                                                                       Lyle W. Cayce
                                                                            Clerk

   Marion Taylor,

                                                           Plaintiff—Appellant,

                                       versus

   James M. LeBlanc; Darrel Vannoy, Warden, Louisiana State
   Penitentiary; Joe Lamartiniere, AW4/jk; Tim Delany, AW2/16,

                                                         Defendants—Appellees.


                  Appeal from the United States District Court
                      for the Middle District of Louisiana
                            USDC No. 3:17-CV-1699


   Before Elrod, Oldham, and Wilson, Circuit Judges.
   Per Curiam:*
          Marion Taylor, Louisiana prisoner # 558611, moves for leave to
   proceed in forma pauperis (IFP) on appeal from the dismissal of his 42 U.S.C.
   § 1983 complaint for failure to state a claim. Taylor does not challenge the
   district court’s refusal to exercise supplemental jurisdiction and has,


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-30523      Document: 00516099351          Page: 2    Date Filed: 11/18/2021




                                    No. 20-30523


   therefore, abandoned any such challenge. See Yohey v. Collins, 985 F.2d 222,
   225 (5th Cir. 1993); Brinkmann v. Dallas Cnty. Deputy Sheriff Abner, 813 F.2d
   744, 748 (5th Cir. 1987).
          By moving to proceed IFP in this court, Taylor challenges the district
   court’s certification that his appeal is not taken in good faith. See Baugh
   v. Taylor, 117 F.3d 197, 202 (5th Cir. 1997). Our inquiry “is limited to
   whether the appeal involves legal points arguable on their merits (and
   therefore not frivolous).” Howard v. King, 707 F.2d 215, 220 (5th Cir. 1983)
   (internal quotation marks and citations omitted). We review de novo the
   dismissal of Taylor’s § 1983 complaint for failure to state a claim using the
   same standard applicable to dismissals under Federal Rule of Civil Procedure
   12(b)(6). See Praylor v. Tex. Dep’t of Crim. Just., 430 F.3d 1208, 1208 (5th
   Cir. 2005). “[E]ven for pro se plaintiffs, . . . conclusory allegations or legal
   conclusions masquerading as factual conclusions will not suffice to state a
   claim for relief.” Coleman v. Lincoln Parish Det. Ctr., 858 F.3d 307, 309 (5th
   Cir. 2017) (internal quotation marks and citation omitted).
          As the district court correctly observed, Taylor failed to allege facts
   showing that the defendants impeded or frustrated his ability to file a
   nonfrivolous legal claim. Christopher v. Harbury, 536 U.S. 403, 415 (2002).
   His conclusory allegations, both in his complaint and on appeal, are not
   sufficient to state a claim. See Coleman, 858 F.3d at 309. Taylor has failed to
   identify any issue of arguable merit. Howard, 707 F.2d at 220.
          Accordingly, Taylor’s motion for leave to proceed IFP is DENIED,
   and his appeal is DISMISSED as frivolous. See 5th Cir. R. 42.2.
   Pursuant to a prior decision that we issued while this appeal was pending,
   Taylor remains barred from proceeding IFP in any civil action or appeal filed
   in a court of the United States while he is incarcerated or detained in any
   facility unless he is under imminent danger of serious physical injury. See 28




                                          2
Case: 20-30523     Document: 00516099351          Page: 3   Date Filed: 11/18/2021




                                   No. 20-30523


   U.S.C. § 1915(g); Taylor v. LeBlanc, 851 F. App’x 502, 503 (5th Cir. 2021).
   He is again WARNED that any pending or future frivolous or repetitive
   filings in this court or any court subject to this court’s jurisdiction may
   subject him to additional sanctions.




                                          3